Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Acknowledgement is made of the terminal disclaimer filed on 12/30/2020 which has been reviewed and accepted.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowable because the prior art while setting forth an applicator for embossing comprising an embossing roller or circumferentially movable die, frame, a hollow support body, and cooling fluid feeding device, the prior art does not teach or suggest a press arranged in a gap between the support body and die, the press configured to act on the die from an inside of the die to exert pressure force on the die so that the die is rotatably locked to the support body and the die is configured to be roller over the outer skin of an aircraft to transfer fluidic medium to the outer skin of the aircraft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/8/2021